Exhibit 10.12


INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (the “Agreement”) is effective as of November __,
2011 by and between Presidential Realty Corporation, a Delaware corporation (the
“Company”), and [                ], a natural person (the “Indemnitee”).
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the ability to attract and retain qualified persons as directors, officers
and/or in other capacities is essential and in the best interests of the
Company's stockholders and that the Company should act to assure such persons
that there shall be adequate certainty of protection through insurance and
indemnification against claims and actions against them arising out of their
service to and activities on behalf of the Company;
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons as they
have become more reluctant to serve corporations such as the Company as
directors, officers and/or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to, and activities on behalf of, the Company;
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;
 
WHEREAS, the Company has adopted provisions in its Governing Documents (as
herein defined) providing for indemnification and advancement of expenses to its
directors and officers to the fullest extent authorized by the General
Corporation Law of the State of Delaware (the "DGCL"), and the Company wishes to
clarify and enhance the rights and obligations of the Company and the Indemnitee
with respect to indemnification and advancement of expenses;
 
WHEREAS, Indemnitee does not regard the protection available under the Governing
Documents and the Company’s insurance coverage as adequate in the present
circumstances, and may not be willing to serve as a director or officer without
adequate protection;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by the DGCL and other applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified;
 
WHEREAS, in order to induce and encourage highly experienced and capable persons
such as the Indemnitee to serve and continue to serve as directors or officers
of the Company and in any other capacity as the Company may request, and to
otherwise provide specific contractual assurances that certain costs, judgments,
penalties, fines, liabilities, and expenses incurred by them in their defense of
litigation and claims made against them in connection with the good faith
performance of their duties to the Company are to be borne by the Company and
that they shall receive the maximum protection against such risks and
liabilities as may be afforded by applicable law, the Board has determined that
the following Agreement is reasonable and prudent to promote and ensure the best
interests of the Company and its stockholders;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided by the Governing Documents and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder; and
 
NOW, THEREFORE, in consideration of Indemnitee's service or continued service to
the Company in an Official Capacity (as herein defined) and the promises and
agreements made in this Agreement, and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Company and
Indemnitee, intending to be legally bound, hereby agree as follows:
 
1.           Certain Definitions. For purposes of this Agreement, the following
definitions shall apply to the referenced words or terms:
 
(a)           "Arbitration" in the context of a Proceeding (as defined herein)
shall mean any alternative dispute resolution procedure or process.
 
(b)           "D&O Insurance" means directors’ and officers’ liability
insurance.
 
(c)           “Disinterested Director" means a director of the Company who is
not or was not a party to the Proceeding in respect of which indemnification is
being sought by the Indemnitee.
 
(d)           "Expenses" shall include, without limitation, all direct and
indirect costs including attorneys' fees and expenses, court costs, transcript
costs, fees and expenses of experts, witness fees and expenses, fees and
expenses of accountants, fees and expenses of public relations consultants and
other advisors, travel expenses, printing and binding costs, telephone charges,
delivery service fees, the premium, security for, and other costs relating to
any bond (including cost bonds, appeal bonds, or their equivalents), and all
other disbursements or expenses of the types customarily incurred in connection
with (i) the investigation, prosecution, defense, appeal or settlement of a
Proceeding, (ii) serving as an actual or prospective witness, or preparing to be
a witness in a Proceeding, or other participation in, or other preparation for,
any Proceeding arising out of, or in any way related to, Indemnitee's Official
Capacity, (iii) any voluntary or required interviews or depositions related to a
Proceeding, (iv) responding to, or objecting to, a request to provide discovery
in any Proceeding, and (v) any Permitted Action (as defined herein) brought
against the Company by Indemnitee directly, or by means of impleader,
cross-complaint, counterclaim or other proceeding.
 
(e)           "Governing Documents" shall mean the Certificate of Incorporation
and Bylaws of the Company, as amended from time to time.
 
(f)           "Indemnitee's Affiliates" shall mean Indemnitee's spouse, members
of Indemnitee's immediate family, and Indemnitee's representative(s),
guardian(s), conservator(s) estate, executor(s), administrator(s), and
trustee(s), as the case may be, as understood in, or relevant to, the context of
a particular provision of this Agreement.
 
(g)           "Liabilities" shall include judgments, amounts paid in settlement
(if such settlement is approved in advance by the Company, which approval shall
not be unreasonably withheld), fines, damages, whether compensatory, punitive or
exemplary, ERISA or IRS or other excise taxes or penalties, any federal, state
or local taxes imposed on an Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, and all other liabilities of any
kind or nature incurred by Indemnitee as a result of, or in connection with, a
Proceeding.
 
 
2

--------------------------------------------------------------------------------

 
 
(h)           "Official Capacity" means Indemnitee's service as an officer
and/or director (including serving as a member of any committee of the board of
directors) of the Company and/or, at the request of the Company, any Other
Enterprise, and in such capacity shall include service as a trustee, fiduciary,
agent or similar status (including, without limitation, a manager of a limited
liability company) with respect to the Company and any Other Enterprise. For the
purposes of this Agreement, Indemnitee's service in Indemnitee's Official
Capacity to any Other Enterprise shall be presumed to be service “at the request
of the Company," unless it is conclusively determined to the contrary by a court
of competent jurisdiction. With respect to such presumption, it shall not be
necessary for Indemnitee to show any actual or prior request by the Company or
its Board for such service to such Other Enterprise.
 
(i)           "Other Enterprise" shall include without limitation any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan, or other entity or association of any kind or nature
which is controlled by, or affiliated with, the Company, or of which the Company
is a creditor, or sole or partial owner.
 
(j)           "Permitted Action" includes (i) any Proceeding against the Company
brought by Indemnitee, alone or with others, in connection with, or related to,
the defense by Indemnitee of any Proceeding brought against Indemnitee by a
third party, the Company, or any Other Enterprise (or brought on behalf of the
Company, including by means of a derivative action), whether by a separately
initiated Proceeding, or impleader, cross-claim, counterclaim, or otherwise;
(ii) a Proceeding brought by Indemnitee or Indemnitee's Affiliates to establish
or enforce a right of indemnity under this Agreement, an applicable D&O
Insurance policy, the Governing Documents, or any other agreement or law
pertaining to indemnification of Indemnitee, or to recover Expenses or a
Liability of Indemnitee resulting from a Proceeding against Indemnitee; (iii) a
Proceeding against the Company or any Other Enterprise brought by Indemnitee
which is approved in advance by a majority of the Company's independent
directors, excluding Indemnitee; and (iv) a Proceeding brought by Indemnitee
which is required under any applicable law; and with respect to (i) through (iv)
above, any of the identified actions shall be considered a Permitted Action
regardless of whether Indemnitee is ultimately determined to be entitled to the
relief sought.
 
(k)           "Proceeding" shall include any threatened, pending, actual or
completed inquiry, interview, investigation, action, suit, arbitration,
alternative dispute mechanism, or other proceeding, whether of a civil,
administrative, criminal, investigative, legislative or any other nature,
including an appellate action of any kind, brought by (i) the Company (or
brought on behalf of the Company, including a derivative action) against or
involving Indemnitee or Indemnitee's Affiliates by reason of, or in any way
related to, Indemnitee's Official Capacity; (ii) Indemnitee, against or
involving the Company or any Other Enterprise by reason of, or in any way
related to, Indemnitee's Official Capacity or rights Indemnitee has against the
Company or any Other Enterprise under this Agreement, the Governing Documents,
or any other agreement or applicable law (but only with respect to a Permitted
Action); (iii) any third party against or involving Indemnitee or Indemnitee's
Affiliates by reason of, or in any way related to, Indemnitee's Official
Capacity, directly or by impleader, cross-claim, counterclaim, or other means;
or (iv) Indemnitee against any third party, other than the Company, by reason
of, or in any way related to, Indemnitee's Official Capacity, directly or by
impleader, cross claim, counterclaim or other means.
 
 
3

--------------------------------------------------------------------------------

 
 
(l)           References to the Company and its subsidiaries shall include any
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise that before or after the date hereof is party to a
merger or consolidation with the Company or any such subsidiary or that is a
successor to the Company as contemplated by Section 17(j) whether or not such
successor has executed and delivered the written agreement contemplated by
Section 17(j).
 
2.           Indemnification.
 
(a)           Subject to the limitations set forth in Sections 6, 7, 11 and 14
of this Agreement, the Company shall hold harmless and indemnify Indemnitee, to
the fullest extent permitted by the DGCL, the Governing Documents and this
Agreement, as the DGCL and the Governing Documents may be hereafter amended,
modified or interpreted subsequent to the execution of this Agreement (but only
to the extent that such amendment, modification or interpretation permits the
Company to provide broader indemnification rights than the DGCL and the
Governing Documents permitted prior to adoption of such amendment or
modification or the issuance of such interpretation), if Indemnitee is, or is
threatened to be made, a party to or participant in any Proceeding, by reason
of, or in any way related to the fact that Indemnitee is or was serving in an
Official Capacity, or by reason of, or in any way related to, any action or
inaction on the part of Indemnitee while serving in an Official Capacity,
against any and all Liabilities and Expenses actually and reasonably incurred by
or on behalf of Indemnitee by reason of, or in any way related to, such
Proceeding, or any claim, issue or matter therein, in each case whether or not
Indemnitee is acting or serving in any Official Capacity at the time any
Liability or Expense is incurred for which indemnification can be provided under
this Agreement.
 
(b)           If a Proceeding against Indemnitee includes a claim against (i)
one or more of Indemnitee's Affiliates, or (ii) a property interest of one or
more of Indemnitee's Affiliates, and such Proceeding against Indemnitee is by
reason of, or in any way related to, Indemnitee's Official Capacity with the
Company or any Other Enterprise, this Agreement shall also include
indemnification of Indemnitee's Affiliates with respect to their Expenses and
Liabilities, assuming that Indemnitee would have been entitled to
indemnification under Section 2(a) if the Proceeding had been brought directly
against Indemnitee. The Expenses of such Indemnitee Affiliate shall be advanced
pursuant to Section 6 to the extent Indemnitee would have been entitled to
advancement of Expenses had the Proceeding been brought directly against
Indemnitee.
 
(c)           Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee has been successful, on the merits or otherwise, in whole
or in part, in any Proceeding in any way connected with, resulting from or
relating to Indemnitee’s Official Capacity, or in any claim, issue, or matter
therein, including without limitation, the dismissal of any action without
prejudice, Indemnitee shall be indemnified to the maximum extent permitted by
applicable law, as such may be amended from time to time, against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.
 
(d)           If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses or
Liabilities actually or reasonably incurred by or on behalf of Indemnitee in
connection with any Proceeding, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
Expenses or Liabilities to which Indemnitee is entitled.
 
 
4

--------------------------------------------------------------------------------

 
 
3.           Contribution.
 
(a)           Whether or not the indemnification provided in Section 2 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company shall
pay, in the first instance, the entire amount of any judgment or settlement of
such Proceeding without requiring Indemnitee to contribute to such payment and
the Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Company shall not enter into any settlement of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.
 
(b)           Without diminishing or impairing the obligations of the Company
set forth in the preceding subparagraph, if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any Proceeding in which the Company is jointly liable with Indemnitee (or would
be if joined in such Proceeding), the Company shall contribute to the amount of
Expenses or Liabilities actually and reasonably incurred and paid or payable by
Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors or employees of the Company, other than Indemnitee, who
are jointly liable with Indemnitee (or would be if joined in such Proceeding),
on the one hand, and Indemnitee, on the other hand, from the transaction from
which such Proceeding arose; provided, however, that the proportion determined
on the basis of relative benefit may, to the extent necessary to conform to law,
be further adjusted by reference to the relative fault of the Company and all
officers, directors or employees of the Company other than Indemnitee who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, in connection with the events
that resulted in such Expenses or Liabilities, as well as any other equitable
considerations which applicable law may require to be considered. The relative
fault of the Company and all officers, directors or employees of the Company,
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
shall be determined by reference to, among other things, the degree to which
their actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.
 
(c)           The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company other than Indemnitee, who may be jointly
liable with Indemnitee.
 
(d)           To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for Liabilities and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).
 
4.           Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Official Capacity, a witness, or is made (or asked to) respond
to discovery requests, in any Proceeding to which Indemnitee is not a party, he
or she shall be indemnified against all Expenses actually and reasonably
incurred by him or on his or her behalf in connection therewith.           
 
 
5

--------------------------------------------------------------------------------

 
 
5.           No Obligation or Right of Indemnitee or Company to Continuation of
Indemnitee's Official Capacity.
 
(a)           The Company expressly confirms and agrees that it has entered into
this Agreement, and assumed the obligations imposed on the Company in this
Agreement, in order to induce Indemnitee to serve or continue to serve the
Company in Indemnitee's Official Capacity, and acknowledges that Indemnitee is
relying upon this Agreement in serving or continuing to serve in such Official
Capacity. The rights to indemnification and advancement of Expenses created by
or provided pursuant to this Agreement are bargained-for conditions of
Indemnitee's acceptance and/or maintenance of Indemnitee's Official Capacity
with the Company. Such rights shall continue after Indemnitee has ceased to
serve the Company or any Other Enterprise in Indemnitee's Official Capacity, and
shall inure to the benefit of Indemnitee and Indemnitee's Affiliates.
 
(b)           Indemnitee agrees that neither the terms of this Agreement, nor
the rights and benefits conferred on the Company, any Other Enterprise or
Indemnitee under this Agreement, prohibits, limits or in any way restricts the
Board from (i) seeking Indemnitee's resignation from his Official Capacity with
the Company or any Other Enterprise, (ii) removing, or seeking the removal of
Indemnitee from his Official Capacity with the Company or any Other Enterprise,
or (iii) declining to re-nominate or re-engage Indemnitee for his Official
Capacity with the Company or any Other Enterprise, nor shall this Agreement be
construed or interpreted as creating a contract of employment or other
engagement with Indemnitee.
 
(c)           The Company agrees that neither the terms of this Agreement, nor
the rights and benefits provided to Indemnitee under this Agreement, prohibit,
limit, or restrict in any way, Indemnitee's right to resign or otherwise
terminate Indemnitee's Official Capacity with the Company or any Other
Enterprise with immediate effect at any time subsequent to the execution of this
Agreement, and neither such resignation or termination nor the length of such
service shall affect the Indemnitee’s rights under this Agreement.
 
6.           Advancement of Expenses.
 
(a)           Notwithstanding any other provision of this Agreement, the Company
shall advance all Expenses incurred by or on behalf of Indemnitee in connection
with any Proceeding by reason of Indemnitee’s Official Capacity within fifteen
(15) days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. To receive an advancement of
Expenses under this Agreement, Indemnitee shall submit a written request to the
Secretary of the Company. Such request shall reasonably evidence the Expenses
incurred by or on behalf of Indemnitee.
 
(b)           All requests for advancement of Expenses shall include or be
accompanied by an undertaking, by or on behalf of Indemnitee, to repay such
amounts advanced by the Company only if, and to the extent that, it shall
ultimately be determined, by final judicial decision of a court of competent
jurisdiction from which there is no further right to appeal, that Indemnitee is
not entitled to be indemnified for such amounts. Indemnitee's undertaking to
repay the Company any amounts advanced for Expenses shall not be required to be
secured and shall not bear interest. Advancements shall be made without regard
to Indemnitee’s ability to repay the Expenses. Except as set forth in the first
sentence of this Section 6(b), the Company shall not impose on Indemnitee
additional conditions to advancement of Expenses or require from Indemnitee
additional undertakings regarding repayment.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Advancements shall include any and all reasonable Expenses
incurred pursuing an action to enforce Indemnitee’s right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advancements claimed.
 
7.           Notification to Company by Indemnitee of a Proceeding or Permitted
Action; Defense of Proceeding by Company.
 
(a)           Indemnitee agrees to promptly notify the Company in writing upon
being served with or otherwise receiving any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification covered hereunder; but the
omission to so notify the Company shall not relieve the Company from any
liability which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company. Notice to the Company shall be directed to the Chief Executive
Officer of the Company and shall be given in accordance with the provisions of
Section 17(h) below.  In addition, Indemnitee shall give the Company such
information and cooperation as it may reasonably request and as shall be within
Indemnitee’s power.
 
(b)           With respect to a Proceeding of which the Company has notice
pursuant to Section 7(a) or otherwise:
 
(i)           Except as otherwise provided below, the Company shall, alone or
jointly with any other indemnifying party, assume the defense of such
Proceeding, with counsel reasonably satisfactory to Indemnitee, upon the
delivery to Indemnitee of a written notice of its election to do so. From and
after the Company's assumption of the defense of the Proceeding, subject to
Section 7(b)(ii), the Company shall not be liable to Indemnitee under this
Agreement for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding.
 
(ii)            Indemnitee shall have the right, in addition to the rights set
forth in Section 7(b)(i) related to approval of counsel, to employ Indemnitee's
own counsel in the defense of the Proceeding, but the fees and expenses of such
counsel incurred after the Company has assumed the defense of such Proceeding,
shall be at the expense of Indemnitee unless (I) the employment of counsel by
Indemnitee has been authorized by a majority of the independent directors of the
Company, excluding Indemnitee, (II) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of the defense of the Proceeding, and such conclusion is supported
by an opinion of counsel, or (III) the Company shall not in fact have timely
employed counsel to assume the defense of the Proceeding, in each of which cases
the Expenses of Indemnitee shall be advanced by the Company pursuant to Section
6 and indemnified pursuant to Section 2.
 
(c)           The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding or Permitted
Action affected without the Company's prior written consent, which consent shall
not be unreasonably withheld, delayed or conditioned.
 
(d)           The Company shall not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee unless such settlement solely involves the
payment of money by persons other than Indemnitee and includes an unconditional
release of Indemnitee from all Liabilities with respect to any matters that are
the subject of such Proceeding and an acknowledgment that Indemnitee denies all
wrongdoing in connection with such matters.
 
 
7

--------------------------------------------------------------------------------

 
 
8.           Additional Indemnification Rights.
 
(a)           Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the fullest extent permitted by
applicable law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Governing Documents or
by statute.
 
(b)           To the extent that a change in the DGCL or other applicable law
(whether by statute or judicial decision), permits greater indemnification than
would be afforded currently under the Governing Documents and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefit so afforded by such change.
 
(c)           In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
board of directors or an officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.
 
9.           Noninterference. The Company shall not seek or agree to any order
of any court or other governmental authority that would prohibit or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting or
otherwise interfering, with the performance of the Company’s indemnification,
advancement of Expenses or other obligations under this Agreement.
 
10.           Nonexclusivity.
 
(a)           The rights to indemnification and advancement of Expenses provided
to Indemnitee by this Agreement shall not be deemed exclusive of any other
rights of indemnification or advancement of Expenses to which Indemnitee may be
entitled under the Governing Documents, any agreement, any vote of stockholders
or disinterested directors, insurance policy, the DGCL, any other applicable
law, or otherwise, both as to action in Indemnitee’s Official Capacity and as to
action in any other capacity while holding such office, and shall not limit in
any way any right the Company may have to create additional or independent or
supplementary indemnity obligations for the benefit of Indemnitee.
 
(b)           No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
 
 
8

--------------------------------------------------------------------------------

 
 
11.           Mutual Acknowledgment.  Both the Company and Indemnitee
acknowledge that in certain instances, Federal law or public policy may override
applicable state law and prohibit the Company from indemnifying its directors
and officers under this Agreement or otherwise.  For example, the Company and
Indemnitee acknowledge that the Securities and Exchange Commission (the “SEC”)
has taken the position that indemnification is not permissible for liabilities
arising under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the SEC to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.
 
12.           Maintenance of D&O Insurance.
 
(a)           The Company represents that it presently has in force and effect
D&O Insurance coverage under the policies with the insurance carriers, and in
the amounts set forth on Attachment A (the "Insurance Policies").
 
(b)           The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the officers and directors of the Company with coverage for losses
from wrongful acts, or to ensure the Company’s performance of its
indemnification obligations under this Agreement. Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage.  In all policies of D&O Insurance,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, if Indemnitee is not an officer or
director but is a key employee.
 
(c)           Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance coverage at least comparable to
that provided by the Insurance Policies if said D&O Insurance is not reasonably
available, if, in the reasonable business judgment of a two-thirds (⅔) majority
of the members of the Board, the premium costs for such D&O Insurance are
substantially disproportionate to the amount of coverage provided, if the
coverage provided by such D&O Insurance is limited by exclusions so as to
provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a parent or subsidiary of the Company.  All decisions as
to whether and to what extent the Company maintains D&O Insurance shall be made
by the Board in its sole and absolute discretion. In making any determination to
eliminate or reduce coverage, the Board shall seek the advice of independent
legal counsel or other advisors experienced in the review and analysis of D&O
Insurance coverage. The Company will provide the Indemnitee at least 30 days
prior written notice of the termination, expiration or non-continuation of any
of the Insurance Policies.
 
(d)           Promptly after (i) learning of facts and circumstances which may
give rise to a Proceeding, the Company shall notify its D&O Insurance carriers,
if such notice is required by the applicable insurance policies, and any other
insurance carrier providing applicable insurance coverage to the Company, of
such facts and circumstances, or (ii) receiving notice of a Proceeding, whether
from Indemnitee, or otherwise, the Company shall give prompt notice to its D&O
Insurance carriers, and any other insurance carriers providing applicable
insurance coverage to the Company, in accordance with the requirements of the
respective insurance policies. The Company shall, thereafter, take all
appropriate action to cause such insurance carriers to pay on behalf of
Indemnitee, all Expenses incurred or to be incurred, and liability incurred, by
Indemnitee with respect to such Proceeding, in accordance with the terms of the
applicable insurance policies.
 
 
9

--------------------------------------------------------------------------------

 
 
13.           Severability.  Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law.  The Company’s inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement.  The provisions of this Agreement shall be severable as provided
in this Section 13.  If this Agreement or any portion hereof shall be
invalidated on any ground by a final judgment of a court, administrative agency
or arbitration panel, having competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms. Furthermore, if this Agreement shall be invalidated
in its entirety on any ground, then the Company shall nevertheless indemnify
Indemnitee to the fullest extent permitted by the Governing Documents, the DGCL
and any other applicable law.
 
14.           Limitations on Indemnification. The Corporation shall not be
required to hold Indemnitee harmless or provide indemnification pursuant to
Section 2:
 
(a)           for Expenses or Liabilities for which payment has actually been
made to or on behalf of Indemnitee under any insurance policy or other indemnity
provision, except with respect to any excess beyond the amount paid under any
insurance policy or other indemnity provision; or
 
(b)           on account of Indemnitee's conduct if it is finally adjudged by a
court or administrative agency, having jurisdiction in the matter, which
adjudication is not subject to a further right of appeal, or is admitted by
Indemnitee, that such conduct (i) was in bad faith, (ii) was believed by
Indemnitee to be opposed to the best interests of the Company, or (iii) in a
criminal action or proceeding, constituted conduct that Indemnitee had
reasonable cause to believe was unlawful;
 
(c)           if it shall be determined by a final adjudication of a court, or
administrative agency, having jurisdiction in the matter, which adjudication is
not subject to a further right of appeal, that such indemnification is not
lawful;
 
(d)           on account of any suit for an accounting of profits  arising from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company in violation of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or any similar successor statute; or
 
(e)           in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) such Proceeding is a
Permitted Action, or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
 
For purposes of this Agreement, a person shall be deemed to have acted in good
faith and in a manner such person reasonably believed to be in or not opposed to
the best interests of the Company, or, with respect to any criminal action or
proceeding, to have had no reasonable cause to believe such person's conduct was
unlawful, if such person's action is based on the records or books of account of
the Company or an Other Enterprise, or on information supplied to such person by
the officers of the Company or an Other Enterprise in the course of their
duties, or on the advice of legal counsel for the Company or an Other Enterprise
or on information or records given or reports made to the Company or an Other
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company or an Other
Enterprise. The foregoing shall not be deemed to be exclusive or to limit in any
way the circumstances in which a person may be deemed to have met the applicable
standard of conduct.
 
 
10

--------------------------------------------------------------------------------

 
 
15.           Non-attribution of Actions of any Indemnitee to any Other
Indemnitee. For purposes of determining whether Indemnitee is entitled to
indemnification or advancement of Expenses by the Company pursuant to this
Agreement or otherwise, the actions or inactions of any other indemnitee or
group of indemnitees shall not be attributed to Indemnitee.
 
16.           Enforcement of this Agreement by Indemnitee.
 
(a)           Any indemnification and advances provided for in Section 2 and
Section 7 shall be made no later than fifteen (15) days after receipt of the
written request of Indemnitee.  If a claim for indemnification and/or
advancement of expenses made under this Agreement, the Governing Documents, the
DGCL, any other applicable law, or any other agreement entered into between
Indemnitee and the Company subsequent to the execution of this Agreement, is not
paid in full by the Company within fifteen (15) days after a written request for
payment thereof has first been received by the Company, Indemnitee may, but need
not, at any time thereafter institute a Proceeding to enforce and/or recover
damages for breach of such rights of indemnification and advancement of Expenses
and such Proceeding shall be a Permitted Action for purposes of this
Agreement.  It shall be a defense to any such Proceeding (other than a
Proceeding brought to enforce a claim for Expenses incurred in connection with
any Proceeding in advance of its final disposition) that Indemnitee has not met
the standards of conduct which make it permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed, but the burden of
proving such defense shall be on the Company and Indemnitee shall be entitled to
receive interim payments of Expenses pursuant to Section 6 unless and until such
defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists.
 
(b)           It is the parties’ intention that if the Company contests
Indemnitee’s right to indemnification, the question of Indemnitee’s right to
indemnification shall be for a court to decide, and neither the failure of the
Company (including its Board, any committee or subgroup of the Board,
independent legal counsel, or its stockholders) to have made a determination
that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct required by applicable
law, nor an actual determination by the Company (including its Board, any
committee or subgroup of the Board, independent legal counsel, or its
stockholders) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct.
 
(c)           In the event that any Proceeding is instituted by Indemnitee, the
Company or any other person to enforce or interpret this Agreement or any rights
of Indemnitee to indemnification or advancement of Expenses (or related
obligations of Indemnitee) under the Governing Documents, any other agreement to
which Indemnitee and the Company are party, any vote of stockholders or
disinterested directors of the Company, the DGCL, any other applicable law or
liability insurance policy, the Company shall indemnify Indemnitee against all
Expenses incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding to the fullest extent permitted by applicable law in effect on
the date hereof and as amended to increase the scope of permitted
indemnification.
 
 
11

--------------------------------------------------------------------------------

 
 
17.           Miscellaneous.
 
(a)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
exclusively governed by, and construed and interpreted in accordance with, the
internal laws of the State of Delaware, without giving effect to principles of
conflict of law (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.
 
(b)           Consent to Jurisdiction and Venue. The Company and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
 
(c)           Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter herein and
merges all prior agreements and understandings, both written and oral, among the
parties hereto, with respect to the subject matter hereof.
 
(d)           Conflict With Governing Documents. To the fullest extent permitted
by applicable law, in the event of a conflict between the terms of this
Agreement and the terms of the Governing Documents, the terms of this Agreement
shall prevail.
 
(e)           Amendment. This Agreement may not be amended, modified, or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each party. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his or her Official Capacity prior to such amendment, alteration or repeal.
 
(f)           Waiver. No failure or delay of either party in exercising any
right or remedy hereunder shall operate as a waiver thereof, and no single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power
 
(g)           Construction.  This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.
 
 
12

--------------------------------------------------------------------------------

 
 
(h)           Notices.  Any notices, demands, requests and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given (i) on the date of delivery if delivered
personally, or by facsimile, upon confirmation of receipt, (ii) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service, or (iii) on the third business day following the date
of mailing if delivered by domestic registered or certified mail, properly
addressed, or on the fifth business day following the date of mailing if sent by
airmail from a country outside of North America, to Indemnitee at the address
shown on the signature page of this Agreement, to the Company at the address
shown on the signature page of this Agreement, or in either case as subsequently
modified by written notice.
 
(i)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. In the event that any signature to
this Agreement is delivered by facsimile transmission or by e-mail delivery of a
portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
(j)           Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns, and inure to the benefit of Indemnitee
and Indemnitee’s heirs, legal representatives and assigns, including with
respect to the Company, succession by purchase, merger, consolidation, or sale
of all or substantially all of the business and/or assets of the Company. The
Company shall require and cause any successor entity to all or substantially all
of the business and/or assets of the Company, by written agreement in form and
substance satisfactory to the Indemnitee, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement as if no succession had
taken place.
 
(k)           Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
to effectively bring suit to enforce such rights.
 
(l)           Headings; References; Pronouns. The section headings contained in
this Agreement are for reference purposes only and shall not effect in any way
the meaning or interpretation of this Agreement. References herein to section
numbers are to sections of this Agreement. All pronouns and any variations
thereof shall be deemed to refer to the singular or plural as appropriate.
 
[SIGNATURE PAGE FOLLOWS]

 
13

--------------------------------------------------------------------------------

 

The parties hereto have executed this Agreement effective as of the day and year
set forth on the first page of this Agreement.
 

 
Presidential Realty Corporation
         
Date
By:
              Title:                 Address:             
AGREED TO AND ACCEPTED:
                             
[                                ]
     

 
 
14

--------------------------------------------------------------------------------

 

 
ATTACHMENT A


INSURANCE POLICIES


Primary Policy:
 
 
Excess Policies:
 
 
Side A Coverage:
 
 
15

--------------------------------------------------------------------------------

 
 
 